Order entered November 6, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00914-CV

             RICHARD RALEY AND RALEY HOLDINGS, LLC, Appellants

                                               V.

   DANIEL K. HAGOOD, P.C. AND FITZPATRICK HAGOOD SMITH & UHL, LLP,
                                Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-00390-B

                                           ORDER

       Before us is appellants’ unopposed motion for leave to file a post-submission letter brief

and appellees’ unopposed motion for leave to file a response to appellants’ post-submission letter

brief. Both motions seek leave to address recent case authority issued by the Ninth Circuit Court

of Appeals. This same day we have issued this Court’s opinion in this case. Accordingly, we

DENY the parties’ motions as MOOT.


                                                      /s/   AMANDA L. REICHEK
                                                            JUSTICE